DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by STECHER (US 20080296773).
Regarding claim 1, STECHER discloses a power semiconductor device, comprising 
a semiconductor body (semiconductor substrate 1, see fig 1, para 5) having a front side surface (upper side 1a of 1, see fig 1, para 5); and 
a first passivation layer (fig 1, 5, para 10) arranged above the front side surface, 
wherein the first passivation layer is a polycrystalline diamond layer (5 can be polycrystalline diamond, see para 10).
Regarding claim 11, STECHER discloses the power semiconductor device of claim 1, wherein the first passivation layer is arranged at least partially in an active area of the power semiconductor device (5 extends above channel and source/drain regions of the transistor, see fig 1, para 12).
claim 12, STECHER discloses the power semiconductor device of claim 11, wherein the first passivation layer is in contact with a front side metallization of the power semiconductor device (5 is in direct contact with 4 and 6, see fig 1, para 10-11).
Regarding claim 13, STECHER discloses the power semiconductor device of claim 1, wherein the first passivation layer extends only in an active area of the power semiconductor device (5 extends over channel and source/drain regions of the semiconductor device, see fig 1, para 12).
Regarding claim 14, STECHER discloses the power semiconductor device of claim 1, further comprising a second passivation layer (gate oxide layer, see fig 1, para 6) arranged between the first passivation layer and the front side surface.
Regarding claim 15, STECHER discloses the power semiconductor device of claim 14, wherein the second passivation layer comprises at least one of: oxide (it is a gate oxide layer, see fig 1, para 6), amorphous carbon, amorphous silicon, amorphous silicon carbide, and nitride.
Regarding claim 16, STECHER discloses the power semiconductor device of claim 1, wherein a portion of the first passivation layer covers at least a portion of a lateral chip edge of the semiconductor body (5 covers the edges of the top surface 1a of the semiconductor 1, see fig 1).
Regarding claim 17, STECHER discloses the power semiconductor device of claim 1, wherein the power semiconductor device is or comprises at least one of: a diode, an IGBT (the device can be an IGBT, see para 15), a reverse conducting IGBT, a MOSFET, a HEMT, and a thyristor.
Regarding claim 18, STECHER discloses a method of producing a power semiconductor device, the method comprising: 
providing a semiconductor body (semiconductor substrate 1, see fig 1, para 5) having a front side surface (upper side 1a of 1, see fig 1, para 5); and 
forming a first passivation layer (fig 1, 5, para 10 and 18) above the front side surface, 

Regarding claim 19, STECHER discloses the method of claim 18, further comprising: forming a second passivation layer (gate oxide layer, see fig 1, para 6) between the first passivation layer and the front side surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over STECHER (US 20080296773) in view of YAITA (US 20210057305).
Regarding claim 2, STECHER discloses the power semiconductor device of claim 1.
STECHER fails to explicitly disclose a device, wherein the polycrystalline diamond layer comprises crystals having a diameter of at least 10 nm.
YAITA discloses a device, wherein the polycrystalline diamond layer comprises crystals having a diameter of at least 10 nm (the grains in the diamond layer 40 can be 10nm or more across, see para 61).
STECHER and YAITA are analogous art because they both are directed towards semiconductor devices with diamond layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of STECHER with the diamond grain size of YAITA because they are from the same field of endeavor.

Additionally, parameters such as specific values of material layer properties or sizes in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the diamond particles in the device of STECHER in order to improve heat dissipation (see STECHER para 21).
Regarding claim 20, STECHER discloses the method of claim 18.
STECHER fails to explicitly disclose a method, wherein forming the first passivation layer comprises: depositing the polycrystalline diamond layer at a deposition temperature of at least 350° C.
YAITA discloses a method, wherein forming the first passivation layer comprises: depositing the polycrystalline diamond layer at a deposition temperature of at least 350° C (the diamond growth temperature can be 350 degrees centigrade, see para 114).
STECHER and YAITA are analogous art because they both are directed towards methods of making semiconductor devices with diamond layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of STECHER with the diamond deposition temperature of YAITA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of STECHER with the diamond deposition temperature of YAITA in order to improve the thermal conductivity between the substrate and the diamond layer (see YAITA para 90).  
Additionally, parameters such as specific values of material layer properties or sizes in the art of methods of making semiconductor devices are subject to routine experimentation and optimization to .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over STECHER (US 20080296773) in view of ARKRAM (US 20020195702).
Regarding claim 3, STECHER discloses the power semiconductor device of claim 1.
STECHER fails to explicitly disclose a device, wherein a thickness of the first passivation layer is in a range from 30 nm to 2000 nm.
ARKAM discloses a device, wherein a thickness of the first passivation layer is in a range from 30 nm to 2000 nm (diamond layer 160 can be 200 nm thick, see fig 2f, para 26).
STECHER and AKRAM are analogous art because they both are directed towards semiconductor devices with diamond layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of STECHER with the layer thickness of AKRAM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of STECHER with the layer thickness of AKRAM in order to prevent thermal fatigue in the device (see AKRAM para 11).  
Additionally, parameters such as specific values of material layer properties or sizes in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the layer thickness in the device of STECHER in order to improve heat dissipation (see STECHER para 21).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over STECHER (US 20080296773) in view of SAXLER (US 20050164482).
claim 4, STECHER discloses the power semiconductor device of claim 1.
STECHER fails to explicitly disclose a device, wherein the polycrystalline diamond layer has a thermal conductivity of at least 1200 W/(K m).
SAXLER discloses a device, wherein the polycrystalline diamond layer has a thermal conductivity of at least 1200 W/(K m) (the diamond 11 can be polycrystalline and can have a thermal conductivity of 2000 W/K m, see fig 1, para 18 and 46).
STECHER and SAXLER are analogous art because they both are directed towards semiconductor devices with diamond layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of STECHER with the thermal conductivity of SAXLER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of STECHER with the thermal conductivity of SAXLER in order to increase power density and reliability (see SAXLER para 26).
Additionally, parameters such as specific values of material layer properties or sizes in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thermal conductivity in the device of STECHER in order to improve heat dissipation (see STECHER para 21).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over STECHER (US 20080296773) in view of ARMITAGE (US 20050253496).
Regarding claim 5, STECHER discloses the power semiconductor device of claim 1.
STECHER fails to explicitly disclose a device, wherein the polycrystalline diamond layer has a specific heat capacity of at least 400 J/(kg K).

STECHER and ARMITAGE are analogous art because they both are directed towards semiconductor devices with diamond layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of STECHER with the specific heat capacity of ARMITAGE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of STECHER with the specific heat capacity of ARMITAGE in order to provide transfer to thermal energy (see ARMITAGE para 44).  
Additionally, parameters such as specific values of material layer properties or sizes in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific heat capacity in the device of STECHER in order to improve heat dissipation (see STECHER para 21).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over STECHER (US 20080296773) in view of SCARSBROOK (US 20080099768).
Regarding claim 6, STECHER discloses the power semiconductor device of claim 1.
STECHER fails to explicitly disclose a device, wherein the polycrystalline diamond layer has an electrical resistivity of at least 10^13 Ohm cm.
SCARSBROOK discloses a device, wherein the polycrystalline diamond layer has an electrical resistivity of at least 10^13 Ohm cm (the substrate 1 can be polycrystalline diamond and can preferably have a resistivity of higher than 2E10 Ohm*cm, see para 35 and 127).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of STECHER with the resistivity of SCARSBROOK in order to improve device performance (see SCARSBROOK para 212).  
Additionally, parameters such as specific values of material layer properties or sizes in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust electrical resistivity in the device of STECHER in order to improve heat dissipation (see STECHER para 21).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over STECHER (US 20080296773) in view of BLAIR (US 20100264426).
Regarding claim 7, STECHER discloses the power semiconductor device of claim 1.
STECHER fails to explicitly disclose a device, wherein the polycrystalline diamond layer has a dielectric strength of at least 1500 kV/mm.
BLAIR discloses a device, wherein the polycrystalline diamond layer has a dielectric strength of at least 1500 kV/mm (diamond layer can be polycrystalline and can have a dielectric strength of 10^9 V/m, see para 36 and 44).
STECHER and BLAIR are analogous art because they both are directed towards semiconductor devices with diamond layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of STECHER with the dielectric strength of BLAIR because they are from the same field of endeavor.

Additionally, parameters such as specific values of material layer properties or sizes in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the dielectric strength in the device of STECHER in order to improve heat dissipation (see STECHER para 21).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over STECHER (US 20080296773) in view of MAUDER (US 8466492).
Regarding claim 8, STECHER discloses the power semiconductor device of claim 1.
STECHER fails to explicitly disclose a device, wherein the first passivation layer is arranged at least partially above an edge termination structure of the power semiconductor device.
MAUDER discloses a device, wherein the first passivation layer is arranged at least partially above an edge termination structure of the power semiconductor device (42 is above 41 and 43, see fig 5, para 27 and 47).
STECHER and MAUDER are analogous art because they both are directed towards semiconductor devices with dielectric layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of STECHER with the termination structure of MAUDER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of STECHER with the termination structure of MAUDER in order to improve the conduction properties of the device (see para 62).
Regarding claim 9, STECHER and MAUDER disclose the power semiconductor device of claim 8.

MAUDER discloses a device, wherein the edge termination structure comprises a doped crystalline semiconductor region (fig 5, 43, para 47) that is in contact with at least a portion of the first passivation layer (43 can be in direct contact with 42, see fig 5, para 26-27).
STECHER and MAUDER are analogous art because they both are directed towards semiconductor devices with dielectric layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of STECHER with the termination structure of MAUDER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of STECHER with the termination structure of MAUDER in order to improve the conduction properties of the device (see para 62).
Regarding claim 10, STECHER and MAUDER disclose the power semiconductor device of claim 9.
STECHER fails to explicitly disclose a device, wherein the doped crystalline semiconductor region comprises at least one of a junction termination extension region and a guard ring.
MAUDER discloses a device, wherein the doped crystalline semiconductor region comprises at least one of a junction termination extension region and a guard ring (doped region 14, see fig 5, para 37).
STECHER and MAUDER are analogous art because they both are directed towards semiconductor devices with dielectric layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of STECHER with the termination structure of MAUDER because they are from the same field of endeavor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811